COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


HUFFMON RAY ELLIOTT
                                                 MEMORANDUM OPINION *
v.   Record No. 2975-97-3                            PER CURIAM
                                                    MAY 12, 1998
  JAMES L. NEIGHBORS AND
 ERIE INSURANCE EXCHANGE


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Huffmon Ray Elliott, pro se, on brief).
           (Dale W. Webb; Monica L. Taylor; Gentry,
           Locke, Rakes & Moore, on brief), for
           appellees.



     Huffmon Ray Elliott ("claimant") appeals a decision of the

Workers' Compensation Commission ("commission").      Claimant raises

over thirty-five questions presented in his brief.      On appeal,

this Court will not consider the questions raised by claimant in

his brief which were not disputed before the commission and which

did not involve issues within the commission's jurisdiction.       The

questions decided by the commission and which are properly before

this Court are as follows:   Whether the commission erred in (1)

finding that claimant unjustifiably refused to undergo an

independent medical examination with Dr. Robert Brown; (2)

upholding a stipulation permitting employer a credit for payments

voluntarily made to claimant; (3) upholding a stipulation that a

prior hearing transcript would not be made part of the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
evidentiary record; (4) awarding $1,250 in attorney's fees to

claimant's former attorney, Zenobia Peoples; and (5) suspending

claimant's award of permanent disability benefits pursuant to

Code § 65.2-503 as of December 2, 1995, the date upon which the

commission awarded claimant temporary total disability benefits.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.     See Rule 5A:27.
                                  I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     Code § 65.2-607(A) provides that an employer may request

that an injured employee undergo a medical examination "at

reasonable times and places, by a duly qualified physician or

surgeon designated and paid by the employer or the Commission

. . . .   [N]o employer may obtain more than one examination per

medical specialty without prior authorization from the

Commission. . . ."   If an employee refuses such an examination or

obstructs it, his compensation shall be suspended until such

refusal or objection ceases.     See Code § 65.2-607(B).

     Dr. Brown's November 7, 1996 letter established that

claimant reported to Dr. Brown on November 7, 1996 for a

scheduled independent psychiatric examination, but he refused to

go through with the examination without his attorney being




                                   2
present.   Claimant presented no credible evidence to justify his

refusal.

     Based upon this record, the commission suspended claimant's

award of compensation effective November 7, 1996.   Credible

evidence proved that claimant received appropriate notice of the

examination.   Moreover, no evidence showed that employer's

request for the examination pursuant to Code § 65.2-607 was

inappropriate.   The fact that employer had already had claimant

examined by an independent ophthalmologist with respect to his

eye injury did not preclude employer from requesting an

independent examination by a psychiatrist with respect to

claimant's psychological problems.
     Credible evidence proved that employer was entitled to

request an independent psychiatric examination by Dr. Brown

pursuant to Code § 65.2-607 and that claimant failed to present

credible evidence to justify his refusal to undergo the

examination.   Accordingly, the commission did not err in

suspending claimant's compensation effective November 7, 1996.

                                II.

     Factual findings made by the commission will be upheld on

appeal if supported by credible evidence.   See James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).

     Credible evidence contained in the hearing transcript

established that the parties stipulated that employer would be




                                 3
allowed a credit for benefits voluntarily paid to claimant.     Code

§ 65.2-520 specifically allows such a credit.    Claimant was

present at the hearing and represented by counsel, yet voiced no

objection to this stipulation.    Claimant appears to argue that

his attorney may not have handled his case appropriately.

However, this Court is not the proper forum for adjudicating any

disputes claimant may have with the manner in which his attorney

handled his case.
     Based upon this record, we cannot find that the commission

erred in ruling that the stipulation and credit were proper and

should not be disturbed.

                                 III.

     Credible evidence in the hearing transcript also reflects

that the parties stipulated that a January 6, 1997 transcript of

a prior hearing would not be included in the evidentiary record

of the July 10, 1997 hearing.    Again, claimant was present at the

hearing and represented by counsel.     The stipulation was proper

and binding upon claimant.    Moreover, the commission reviewed the

January 6, 1997 transcript and found that it did not contain

testimony that would change the result of the case.    This finding

is supported by the record.   Accordingly, the commission did not

err in ruling that the January 6, 1997 hearing transcript was not

part of the record.

                                 IV.

     "Code § 65.1-102 [now Code § 65.2-714] provides that the




                                  4
fees of attorneys shall be subject to approval and award of the

Commission."   Hudock v. Industrial Comm'n, 1 Va. App. 474, 477,

340 S.E.2d 168, 171 (1986).   The commission awarded $1,250 in

attorney's fees to claimant's former attorney, Zenobia Peoples.

The commission based this award upon its findings that the

voluminous record showed that claimant's attorney addressed

multiple issues and represented claimant in a lengthy hearing.

These findings are amply supported by the record.   Accordingly,

the commission did not abuse its discretion in fixing the fee at

$1,250.
                                 V.

     Code § 65.2-503 provides that permanent disability benefits

"shall be payable after payments for temporary total incapacity

pursuant to § 65.2-500."   Accordingly, the commission did not err

in suspending claimant's award of permanent disability benefits

effective December 2, 1995, the date his award of temporary total

disability benefits commenced.

     For these reasons, we affirm the commission's decision.
                                                        Affirmed.




                                 5